March 17, 2014 ADVANTAGE FUNDS, INC. Dreyfus Opportunistic U.S. Stock Fund Dreyfus Total Emerging Markets Fund DREYFUS MANAGERS FUNDS I Dreyfus Research Long/Short Equity Fund DREYFUS PREMIER INVESTMENT FUNDS, INC. Dreyfus India Fund Dreyfus Satellite Alpha Fund STRATEGIC FUNDS, INC. Dreyfus Select Managers Small Cap Growth Fund Supplement to Current Prospectus The following supplements the information contained in the funds statutory prospectus under the section entitled Fund Details  Management: Certain bank regulatory restrictions applicable to BNY Mellon (the parent company of Dreyfus) and internal BNY Mellon policies intended to ensure compliance with such regulations may, from time to time, preclude the fund from purchasing (and, in very limited instances, require the fund to reduce its position in) particular securities or financial instruments, even if such securities or financial instruments would meet the investment objectives of the fund. CMB-S0314
